                         Case 5:21-cv-01727-EJD Document 32 Filed 03/23/21 Page 1 of 2


                   1   Douglas E. Lumish (CA 183863)
                       doug.lumish@lw.com
                   2   Matthew Rawlinson (CA 231890)
                       matt.rawlinson@lw.com
                   3   Arman Zahoory (CA 306421)
                       arman.zahoory@lw.com
                   4   LATHAM & WATKINS LLP
                       140 Scott Drive
                   5   Menlo Park, California 94025
                       Telephone: 650-328-4600
                   6   Facsimile: 650-463-2600

                   7   Jennifer Barry (CA 228066)
                       jennifer.barry@lw.com
                   8   LATHAM & WATKINS LLP
                       12670 High Bluff Drive
                   9   San Diego, CA 92130
                       Telephone: 858-523-5400
               10      Facsimile: 858-523-5450

               11      Attorneys for
                       Zoom Video Communications, Inc.
               12

               13                                   UNITED STATES DISTRICT COURT

               14                              NORTHERN DISTRICT OF CALIFORNIA

               15                                         SAN JOSE DIVISION

               16
                       ZOOM VIDEO COMMUNICATIONS, INC.             CASE NO. 5:21-cv-01727-EJD
               17
                                       Plaintiff,
               18                                                  CERTIFICATE OF SERVICE
                             v.
               19
                       RINGCENTRAL, INC.
               20
                                       Defendant.
               21

               22      RINGCENTRAL, INC.

               23                      Counterclaimant,

               24            v.

               25      ZOOM VIDEO COMMUNICATIONS, INC.

               26
                                       Counterdefendant.
               27
               28

                                                                                        CERTIFICATE OF SERVICE
ATTORNEYS AT LAW
                                                                                       CASE NO. 5:21-cv-01727-EJD
                         Case 5:21-cv-01727-EJD Document 32 Filed 03/23/21 Page 2 of 2


                   1                                   CERTIFICATE OF SERVICE

                   2                 I am employed in the County of San Mateo, State of California. I am over the age
                       of 18 years. My business address is Latham & Watkins LLP, 140 Scott Drive, Menlo Park, CA
                   3   94025.
                   4                  On March 23, 2021, I served the following documents described as:
                   5          1. PLAINTIFF ZOOM VIDEO COMMUNICATIONS, INC.’S SEALED
                                  OPPOSITION TO DEFENDANT’S REQUEST FOR PRELIMINARY
                   6              INJUNCTION
                              2. EXHIBIT B TO THE DECLARATION OF ARMAN ZAHOORY IN SUPPORT OF
                   7              PLAINTIFF ZOOM VIDEO COMMUNICATIONS, INC.’S OPPOSITION TO
                                  DEFENDANT’S REQUEST FOR PRELIMINARY INJUNCTION
                   8   by serving a true copy of the above-described document in the following manner:
                   9                                    BY ELECTRONIC MAIL
               10                     The above-described document was transmitted via electronic mail to the
                       following parties on March 23, 2021:
               11
                                                              Clement Seth Roberts
               12                                              croberts@orrick.com
                                                           Karen G. Johnson-McKewan
               13                                        kjohnson-mckewan@orrick.com
                                                                 Nathan D Shaffer
               14                                              nshaffer@orrick.com
                                                        Orrick, Herrington & Sutcliffe LLP
               15                                               The Orrick Building
                                                                405 Howard Street
               16                                         San Francisco, CA 94105-2660

               17                                                Robert Luis Uriarte
                                                                ruriarte@orrick.com
               18                                       Orrick, Herrington & Sutcliffe LLP
                                                                  1000 Marsh Road
               19                                             Menlo Park, CA 94025

               20
                                       I declare that I am employed in the office of a member of the Bar of, or permitted
               21      to practice before, this Court at whose direction the service was made and declare under penalty
                       of perjury under the laws of the State of California that the foregoing is true and correct.
               22
                                      Executed on March 23, 2021 at Redwood City, California.
               23

               24                                                   /s/ Arman Zahoory

               25

               26

               27
               28
                                                                        1
                                                                                                     CERTIFICATE OF SERVICE
ATTORNEYS AT LAW
                                                                                                    CASE NO. 3:21-cv-01727-EJD
